           Case 1:20-cr-00330-AJN Document 333
                                           332 Filed 09/03/21
                                                      09/01/21 Page 1 of 3
                                            U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                   9/3/21                          September 1, 2021
                               The Court has reviewed the proposed redactions and finds that they are
BY ECF                         narrowly tailored and necessary to protect the privacy and identities of
                               third parties not identified on the record in this case. The intended
The Honorable Alison J. Nathan recipients of the subpoenas did not file proposed redactions by September
United States District Court   1, 2021, per this Court's August 23 Order. Dkt. No. 325. The Court
Southern District of New York accordingly ORDERS Defendant to file the redacted Motion and Exhibits
United States Courthouse       1, 3, and 4, and unredacted Exhibit 2, by September 7, 2021. The Court
40 Foley Square                hereby unseals the August 13 Opinion, and the Court will file the Opinion
New York, New York 10007       on the public docket. SO ORDERED.
          Re:    United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)
                                                                                      9/2/21
Dear Judge Nathan:

          The Government respectfully submits this letter in response to the Court’s Order dated

August 23, 2021, which directed the Government to propose and justify any requests for redaction

of the Court’s temporarily sealed August 13, 20201 Opinion and Order and the underlying motion

papers.     (Dkt. No. 325).   After reviewing the Court’s August 13 Opinion and Order, the

Government agrees with the defense that no redactions are necessary to that document and

accordingly has no objection to the public filing of that document in its entirety.

          After reviewing the underlying motion papers, the Government respectfully submits that

portions of those papers should be redacted. With respect to Ms. Maxwell’s Second Ex Parte and

In Camera Motion for an Order Authorizing a Subpoena Pursuant to Fed. R. Crim. P. 17(c)(3) (the

“Motion”), the Government respectfully submits that limited redactions are appropriate to protect

the privacy interests of victims who have not identified themselves on the record in this case and

the privacy interests of third parties referenced in the Motion. With respect to Exhibit 1 to the

Motion, the Government respectfully submits that the journal entries and photographs contained

in Exhibits A, B, and C to Exhibit 1 should be redacted in their entirety to protect the privacy
          Case 1:20-cr-00330-AJN Document 333
                                          332 Filed 09/03/21
                                                    09/01/21 Page 2 of 3

 Page 2



interests of the victims who provided those materials to their attorneys, the victims who are

depicted in those photographs, the third parties who are referenced in the journal entries, and the

third parties who are depicted in those photographs. The Government does not seek any redactions

of Exhibit 2 to the Motion. With respect to Exhibits 3 and 4 to the Motion, the Government

respectfully submits that limited redactions are appropriate to protect the privacy interests of

victims who have not identified themselves on the record in this case and of third parties referenced

in the Motion.

       Simultaneously with the filing of this letter, the Government is submitting to the Court

under seal its proposed redactions to the Motion, Exhibit 1, Exhibit 3, and Exhibit 4. The

Government’s proposed redactions are consistent with the three-part test articulated by the Second

Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Although the

Motion and Exhibits are judicial documents subject to the common law presumption of access, the

proposed redactions are narrowly tailored to protect the privacy interests of victims—including

two victims who have not identified themselves on the record in this case and who have not

publicly identified themselves as victims referenced in the Indictment in this case—and third

parties referenced in the documents. The Court has accepted other filings under seal or in redacted

form in this case to protect such privacy interests. (See, e.g., Dkt. No. 168, 232, 284, 290). The

Government notes that it does not seek to redact the names and identifying information of

individuals who have previously been mentioned by name without redaction in public filings in

this case. Rather, the Government only seeks to redact the names and identifying information of

victims and third parties who have not previously been referenced in public filings in this case.

Similarly, the Government seeks to redact photographs and documents that have not previously

been filed publicly in this case and which constitute the personal property of victims and third
            Case 1:20-cr-00330-AJN Document 333
                                            332 Filed 09/03/21
                                                      09/01/21 Page 3 of 3

 Page 3



parties.

           Accordingly, the Government respectfully requests that the Court direct the defense to file

the Motion and Exhibits 1, 3, and 4 thereto with the Government’s proposed narrowly tailored

redactions.

                                                      Respectfully submitted,


                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                By:       s/
                                                      Maurene Comey
                                                      Alison Moe
                                                      Lara Pomerantz
                                                      Andrew Rohrbach
                                                      Assistant United States Attorneys
                                                      Southern District of New York

Cc: Defense counsel (By ECF)
